Citation Nr: 1527729	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-03 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee condition

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The appellant served in the National Guard Reserves and had active duty for training (ACDUTRA) from March 1979 to June 1979 and subsequent Reserves service to December 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision by the Regional Office (RO) in Columbia, South Carolina.  The Board has recharacterized the claims as reflected on the title page of this decision. 

The appellant testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in March 2015.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for a right knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence received since the last final denial of service connection for a right knee disability in the October 2010 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.

2.  The competent and probative evidence does not support a finding that a relationship exists between the appellant's currently diagnosed tinnitus and his military service.


CONCLUSIONS OF LAW

1.  Evidence received since the October 2010 rating decision in relation to the appellant's claim for entitlement to service connection for right knee disability is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  Tinnitus was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Given the favorable action taken herein with regard to the issue of new and material evidence for a right knee disability, no further discussion of the VCAA is required with respect to this claim.

The RO provided notice to the appellant regarding his right knee condition in July and September 2012 letters, prior to the date of the issuance of the appealed October 2012 rating decision.  The letters explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Appellant, and what information and evidence would be obtained by VA. The letter also provided the Appellant with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the report of a September 2012 VA examination with a November 2012 addendum.  The Appellant's service, VA outpatient and private treatment have been associated with the record, to the extent possible.

The September 2012 VA audiological examination report with the November 2012 addendum reflects that the VA examiner reviewed the Appellant's past medical history, recorded his current complaints, conducted appropriate evaluations of the Appellant, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the September 2012 VA examination report and the November 2012 addendum is sufficient upon which to base a decision with regard to the claim of entitlement to service connection for tinnitus.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, the Appellant also was afforded a hearing before the undersigned Veteran's Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the acting VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Appellant's claims.  Significantly, neither the Appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Claim to Reopen

Rating decisions and Board decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

The Appellant originally filed his claim for service connection for a right knee disability in March 2010; the RO denied his claim in an October 2010 rating decision based on a lack of a nexus between the condition and service.  The Appellant did not express disagreement with the decision within one year of receiving notice and the decision became final.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Here, an unestablished fact necessary to substantiate the claim is competent evidence of a link between the Appellant's right knee condition and periods of active duty for training purposes (ACDUTRA) or inactive duty for training purposes (INACDUTRA).  

In July 2012 the Appellant again submitted a claim for a right knee disability.  The Appellant, testified at a March 2015 Board hearing in support of his claim.  Specifically, he testified during the hearing essentially that a non-service related right knee injury/condition was aggravated during a two week period of ACDUTRA in 1992 or 1993.  He described that he hit his knee while stepping into a driver's compartment of a vehicle.  The knee swelled and bruised but he kept going.  He told his Sergeant and was told to relax and take it easy.  He later went to the doctor and after approximately six months of therapy had a knee surgery in around 1993 (a meniscectomy).  He was not treated for this condition while on duty but was treated by his private physician who he told about the incident.  He further testified that since the injury described above, he continued to have problems since.  Though evidence of the 1993 surgery and private physician records from 1993 were previously associated with the claims file, the statements regarding the reported injury, discussion with his Sergeant and continued complaints, which are presumed credible for the purposes of reopening his claim, are new in that they were not previously of record.  Furthermore, they are material as they suggest a link between the Appellant's right knee disability and service.  Consequently, the claim for service connection for right knee condition is reopened.

Service connection for Tinnitus

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Appellant contends that he incurred the disability on appeal as a result of in-service incident during his ACDUTRA.  Service connection may be granted for a disability resulting from disease or injury incurred during ACDUTRA, or injuries suffered during INACDUTRA. See 38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.  Service connection is not legally merited when the disability results from a disease process during INACDUTRA. See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA. ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 38 U.S.C.A. § 101(22) and 38 C.F.R. § 3.6(c). 

When a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA alone.  Id.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The Appellant contends that tinnitus onset during his National Guard Reserve service from noise exposure.  Specifically, he contends exposure was primarily due to arms fire from 15 days spent in an artillery unit in the 1980s.  Other notable in-service noise exposure included diesel engines and generators.  He notes that he was provided ear plugs but as years went on he just had increased ringing in his ears and he still felt noise regardless of whether or not he wore ear plugs.  

The Appellant's DD-214 reflects his military occupational specialty was a power generator and light wheeled vehicle mechanic with a related civilian occupation of an automobile mechanic.  The report of separation and record of service from the National Guard listed the Appellant's primary specialty as a vehicle repairman and mechanic.  The record also indicates the Appellant had noncommissioned officer military training for three weeks in October 1982 (ACDUTRA).  Given the factual background, the Appellant's assertions of having had exposure to significant noise are found to be consistent with the circumstances of his service.  As such, in-service noise exposure is acknowledged.  38 U.S.C.A. § 1154(a).

The Appellant has a current diagnosis of tinnitus.  See e.g., September 2012 VA examination.  

The Appellant's service treatment records (STRs) were negative for any complaints or diagnosis of tinnitus.  Examinations in February 1979, February 1983, October 1986, December 1989, April 1992 and December 1993 reflect normal clinical evaluations of the Appellant's ears.  Notably, in reports of medical history from October 1986, December 1989 and an undated periodic report the Appellant denied ear trouble and hearing loss.  The Board notes the Appellant did endorse ear, nose or throat trouble in April 1992.  However, in the physician's summary and elaboration of all pertinent data, there was no indication of ringing in the ears or tinnitus; instead there was a notation of eight other issues including frequent headaches secondary to sinusitis.  As such, the STRs no not support a nexus between the Appellant's tinnitus and service.  

Social Security Administrations (SSA) records reflect the Appellant was entitled to disability in February 2007 for other disorders of bone and cartilage (osteoporosis) and other retinal disorders (including diabetic retinopathy) and the records do not contain a link between tinnitus and service.  

A VA audiological examination was conducted in September 2012 with a November 2012 addendum.  The Appellant reported tinnitus onset twenty to twenty-five years prior in both ears.  The VA examiner notes the Appellant had normal hearing bilaterally upon entry into service.  There was no data at the conclusion of active duty of basic training.  Test results from 1983, 1986, 1989, 1992 and 1993 indicated a fluctuation in hearing from normal to moderate in both ears.  There was normal hearing at all frequencies in both ears in 1992 with no significant shift from entrance examination in 1979.  There was a significant shift from entrance into the National Guard in 1979 and separation from the National Guard in both ears in 1994.   Ultimately, the VA examiner provided a negative nexus opinion between tinnitus and the Veteran's period of active duty from March to June 1979.  The rationale was that there was minimal noise exposure (as reported by the Appellant) while on active duty during this period, that hearing loss did not onset until more than ten years post-active duty, and there was no report of tinnitus in National Guard records.  

However, it was impossible to opine without speculation if tinnitus was caused by subsequent service with the National Guard.  The Appellant was exposed to excessive noise on weekend duty and there was a shift in hearing from 1979 to 1994 while the Appellant was with the National Guard.  During that timeframe, the Appellant was also exposed to excessive noise as a civilian including 36 years as a mechanic, right-handed hunter from childhood until 10 years ago, motorcycle rider and from power/lawn tools.  The Appellant also had hypertension, diabetes and ototoxic medications first prescribed in the 1980s/90s, at the time of onset of hearing loss and all of these may have contributed to hearing loss.  If a nexus opinion had to be provided, tinnitus was less likely due to noise exposure from National Guard one weekend a month and more likely as not due to noise from fulltime work as a mechanic, recreational noise, diabetes and/or medication.  

While the examiner was unable to provide an opinion regarding whether the Appellant's tinnitus resulted from service in the National Guard without resulting to speculation, she provided a conclusive opinion with a supporting rationale regarding whether tinnitus was related to the Appellant's period of ACDUTRA.  In assigning high probative value to the VA examiner's opinion, the Board notes that she had the claims file for review; specifically discussed evidence contained in the claims file, obtained a history from the Appellant, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Appellant's past history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinion as to whether the Appellant's tinnitus was related to the Appellant's ACDUTRA to be of greater probative value than the Appellant's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Appellant has not submitted a medical opinion to contradict the VA examiner's opinion.  The Appellant has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a)(West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

The Board notes there are no complaints of tinnitus until many years after service, (July 2012).  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000

While the Appellant reported during his Board hearing that he first noticed tinnitus in the early 1980s during a 15 day period in an artillery unit and that he has continued to have such symptoms following discharge, the Board finds this recollection less probative and persuasive than his denial of ear problems on multiple reports of medical history in 1986 and 1989.  Although ear, nose and throat trouble was indicated in April 1992, there is no indication it was related to tinnitus or ringing of the ears.  Rather, the VA examiner's detailed remarks suggest the endorsement of trouble may have been related to headache and sinus problems.  The Board finds the reports of medical history suggest the onset occurred after his discharge from active duty.  Thus, the Board finds the records contemporaneous to service are more probative and persuasive than the Appellant's current assertions as to in-service onset and continuation since.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

To the extent that the Appellant believes that his tinnitus was caused by in-service noise exposure, the Board finds that Appellant does not have the medical expertise required to determine whether his tinnitus is causally connected to the noise he experienced during service.  Tinnitus can arise from many causes, to include noise trauma, disease, injury, or medication.  Thus, whether his current tinnitus is related to service is a matter requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The VA examiner's opinion is the only medical evidence for consideration in this case and such medical opinion is of greater probative value than the Appellant's lay contentions.  Id. 

In this case, the most probative evidence is against a finding that the Appellant's tinnitus is related to service, to include in-service noise exposure during ACDUTRA/INACDUTRA.  Accordingly, the claim for service connection is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The previously denied claim of entitlement to service connection for a right knee condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

Entitlement to service connection for tinnitus is denied.  


REMAND

Upon a review of the record, the Board finds further evidentiary development is necessary prior to the adjudication of the claim of service connection for a right knee condition.  

The Appellant essentially asserts his right knee condition was caused or aggravated by a right knee injury which occurred during a two week period of ACDUTRA in 1992.  The Appellant's report of separation and record of service confirms the Appellant had a two week training period beginning in October 1992.  As noted above, the Appellant reported that after he injured his right knee on the inside of a truck during training, he went to his private physician, participated in physical therapy and eventually had knee surgery in around 1993.  He testified that he continued to have knee problems since that time.  

Although the Appellant denied any knee problems between 1981 and 1993, there are indications that the Appellant may have had a right knee condition that pre-existed active duty, including his two week period of ACDTURA.  For example, in a report of medical history dated April 1992 the record reflects the Appellant had right knee surgery in 1975.  The Board also notes following the 1993 surgery, private treatment records reflect several knee injuries.  In an August 18, 2008 record the Appellant reported he hit his right knee on a camper bar and in a March 26, 2009 record it was documented that he was involved in a motor vehicle accident that resulted in a right knee injury.  The etiology of any right knee condition remains unclear and the Appellant has not been afforded a VA examination.  As such, on Remand the Appellant must be afforded a right knee examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Appellant for an examination to determine the existence and etiology of his right knee condition.  The claims file and a copy of this Remand must be provided to the examiner and the examiner must indicate review of the claims file in the examination report.  The RO must inform the examiner of each period of ACDUTRA/INACDUTRA service.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

For any right knee condition, the examiner should provide the following: 

(a)  Is there clear and unmistakable evidence that right knee condition a pre-existed the Appellant's period of ACDUTRA/INACDUTRA?

(b) If so, is it at least as likely as not (50 percent or more probability) that the right knee condition underwent a permanent increase in severity during or as a result of any period of ACDUTRA/INACDUTRA?  

The examiner should state whether any permanent increase in the underlying pathology was due to normal progression of the disorder.

(c)  If not, is it at least as likely as not that his right knee condition was incurred during or results from (is proximately due to) the Appellants periods of ACDUTRA/INACDUTRA?

(d) Is it at least as likely as not that a right knee condition was aggravated (permanently increased in severity beyond the natural progress of the disorder) during a specific period of ACDUTRA/INACDUTRA?

The examiner must consider the Appellant's lay statements, including his assertion of an injury during his two week training period from 1992 which he contends aggravated his condition.

The physician must give a complete rationale for all conclusions made.  The rationale should be based on examination findings, historical records, and medical principles.

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why.

2.  After completion of the above and any further development deemed necessary by the AMC/RO, the right knee condition claim should be readjudicated under a merits analysis.  If service connection for a right knee condition remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


